Citation Nr: 0004852	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  94-45 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for service-connected 
bilateral metatarsalgia, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to 
November 1981.

By a May 1982 decision of the Columbia, South Carolina 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), the veteran was granted service connection for 
bilateral metatarsalgia, and was assigned a disability 
evaluation of 10 percent.  This evaluation was subsequently 
reduced to a noncompensable rating by way of a December 1982 
rating decision.  In May 1994, the RO issued a rating 
decision denying a compensable evaluation for service-
connected metatarsalgia.

The issue currently on appeal to the Board of Veterans' 
Appeals (Board) arises from an August 1994 rating decision, 
which increased the veteran's disability evaluation assigned 
to his service-connected metatarsalgia to 10 percent.  The 
veteran has had hearings on appeal before a local hearing 
officer in June 1995, and before the undersigned member of 
the Board in Washington, D.C in March 1997.

The Board, in July 1997, remanded the case to the RO with 
instructions to gather medical evidence and to conduct a 
thorough orthopedic evaluation.  The case was then returned 
to the Board in June 1998.  The Board reviewed the claim 
again and, in July 1998, remanded it again to the RO with 
instructions to conduct specific procedural and evidentiary 
developments, and also to address the veteran's claim of 
entitlement to service connection for bilateral pes planus, 
which was deemed to have been inextricably intertwined with 
the increased rating issue for metatarsalgia on appeal.  In a 
June 1999 rating decision, the RO confirmed the 10 percent 
rating assigned to the veteran's metatarsalgia.  In October 
1999, it returned the case to the Board.  The veteran now 
continues his appeal.


REMAND

The veteran contends that his service-connected metatarsalgia 
is worse than is reflected by the 10 percent rating currently 
assigned, and that a higher evaluation is warranted.  His 
claim for an increased rating is thus well-grounded in that it 
is not inherently implausible.  38 U.S.C.A. § 5107(a) (West 
1991).  VA therefore has a duty to assist him in developing 
the facts pertinent to his claim.  38 C.F.R. § 3.159 (1999); 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

In correspondence dated in December 1999, the veteran 
identified three health care providers from whom he was 
reportedly receiving treatment for his foot problems.  This 
was in response to VA's request that he furnish a list of the 
parties from whom he was receiving medical care.  The 
providers listed by the veteran were as follows:

1)  Dr. John M. Ernst of Orthopaedic Specialists, 
Suite 201, 2093 Henry Tecklenburg Drive, 
Charleston, South Carolina 29414.

2)  Robert E. Sylvester, D.O., One South Sumter 
Street, Fairfax, South Carolina 29827.

3)  A VA physician whom the veteran identified as 
"Dr. Hunter" who kept his office on Downtown 15th 
Street, Augusta, Georgia 30904-6285.

The Board notes that VA's duty to assist the veteran in 
developing a well-grounded claim continues as an ongoing 
obligation throughout its entire administrative adjudication 
period.  Murincsak v. Derwinski, 2 Vet. App. 37, 40 (1990).  
As the veteran has specifically identified sources of medical 
treatment which are relevant to his well-grounded claim, the 
case should be remanded to the RO so that these sources may 
be contacted and the pertinent treatment records obtained.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.103(a), 
3.159, 19.9 (1999); Murphy v. Derwinski, 1 Vet. App. 78, 82 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990); Green v. 
Derwinski, 1 Vet. App. 121 (1991); Ivey v. Derwinski, 2 Vet. 
App. 320, 323 (1992); Moore v. Derwinski, 2 Vet. App. 375, 
376 (1992); Gross v. Derwinski, 2 Vet. App. 551, 552 (1992). 

In the July 1997 remand, the Board advised that it deemed the 
issue of entitlement to service connection for pes planus to 
be inextricably intertwined with the issue of entitlement to 
an increased rating for metatarsalgia, and further instructed 
the RO to consider the issue of entitlement to service 
connection for pes planus as a condition precedent to 
assigning a disability evaluation based on the feet.

On review of the record, the RO appears not to have issued a 
rating decision formally adjudicating the inextricably 
intertwined issue of entitlement to service connection for 
pes planus.  There is a brief mention by the RO in a March 
1998 supplemental statement of the case that this issue was 
adjudicated previously by the RO.  By rating action of 
December 1982, the RO considered the issue of the rating to 
be assigned service connected metatarsalgia.  It was 
concluded that the 10 percent rating assigned this disability 
would be reduced to noncompensable.  The RO held that the 
symptoms the veteran was experiencing were due to pes planus, 
which they termed a congenital or developmental disability.  
Notification of this rating action by a January 1993 letter 
made no mention of pes planus and dealt only with the 
reduction in rating for the service connected foot 
disability.  This raises the issue of whether the December 
1982 decision may be considered a final rating action with 
respect to the issue of service connection for pes planus, 
and the RO should consider this matter.  Thus, in the second 
remand of July 1998, the Board instructed the RO to address 
the foregoing issue and, thereafter, the issue should be 
formally adjudicated by the RO in connection with the current 
metatarsalgia claim.  In addition to the above instructions, 
the Board ordered the RO to provide the veteran with a 
thorough orthopedic evaluation, which was intended to elicit 
comment concerning the effect of the veteran's service-
connected metatarsalgia upon his ability to work or to 
maintain employment.

Additionally, the Board had noted previously that in a March 
1996 RO decision, the veteran was denied a total rating for 
individual unemployability due to service-connected 
disabilities (TDIU).  In June 1996, the claims file was 
transferred over to the possession of the Board.  In 
September 1996, the veteran sent correspondence to the Board 
which was considered to be a timely notice of disagreement 
with the RO's TDIU denial.  (See 38 C.F.R. § 20.300 (1999)).  
Thus, in a July 1997 remand, the Board advised the RO to 
issue the veteran a statement of the case so that he could 
prosecute an appeal if he so desired.  This was not 
accomplished.  In the Board's second remand of July 1998, it 
once again reminded the RO to furnish him a statement of the 
case regarding the TDIU issue.  In the fairly recent case of 
Manlicon v. West, 12 Vet. App. 238 (1999), the United States 
Court of Appeals for Veteran's Claims held that where a 
notice of disagreement is filed, but a statement of the case 
has not been issued, the Board must remand the claim to the 
RO to direct that a statement of the case be issued.  
Accordingly, in view of this decision, the issue of 
entitlement to a total rating must be Remanded in order that 
the veteran may be issued a Supplemental Statement of the 
Case on this issue.

In remanding this case to this RO for compliance with its 
prior instructions (including to schedule the veteran for a 
medical examination to evaluate the veteran's bilateral foot 
disability), the Board also instructs the RO that the medical 
examination should address the issue of functional loss due 
to pes planus and/or bilateral metatarsalgia, pursuant to the 
case of in DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this 
case, the Court held that in evaluating a service-connected 
disability involving a joint, functional loss due to pain 
under 38 C.F.R. § 4.40 (1999) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (1999) must be considered.  
The Court held that Diagnostic Codes pertaining to range of 
motion do not subsume 38 C.F.R. § 4.40 and § 4.45, and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
(1999)  does not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including use during flare-ups.  The medical evaluation 
should address the question of whether pain due to 
metatarsalgia significantly limits functional ability of 
either foot during flare-ups or when the metatarsal joints of 
the foot are used repeatedly over time.  The examiner should 
also determine whether the affected foot joints exhibit 
weakened movement, excess fatigability or incoordination, 
and, if feasible, this determination should be expressed in 
terms of additional loss of range of motion or ankylosis. 

The veteran has presented written statements and oral 
testimony in which he asserts that the symptoms associated 
with his bilateral foot disability, by themselves, have 
significantly interfered with his ability to work in his 
profession as a bricklayer.   Pursuant to the Court's holding 
in Spurgeon v. Brown, 10 Vet. App. 194 (1997), the veteran 
should be notified that he is responsible for furnishing 
employment records to support his claim that his service-
connected disability affected his employment.  The RO should 
therefore inform him that he needs to submit evidence 
demonstrating that his service-connected foot disability 
causes marked interference with employment or has required 
frequent periods of hospitalization.  Thereafter, the RO 
should consider the issue of entitlement to an extraschedular 
rating.

Lastly, the Board stresses to the veteran that, although the 
VA has a duty to assist the veteran with the development of 
the evidence in connection with his claim for an increased 
rating, the duty to assist is not always a one-way street.  
38 U.S.C.A. § 5107(a); Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Federal regulations also state, in pertinent 
part, as follows:

§ 3.655  Failure to report for Department 
of Veterans Affairs examination. 

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b)  Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied. 

38 C.F.R. § 3.655(a), (b) (1999).

Accordingly, this case is remanded for the following actions:

1.  The RO must issue the veteran a 
statement of the case regarding his 
notice of disagreement with its March 
1996 rating decision which denied his 
claim for a TDIU.  The veteran must be 
advised what actions he must take in 
order to pursue an appeal of this 
decision.

2.  The RO should contact the veteran 
and ask him whether he has received 
recent treatment for his service 
connected foot disability from any 
health care providers, and he should be 
asked to provide their names and 
addresses.  Thereafter, the RO should 
obtain legible copies of all treatment 
records that have been identified.  The 
records obtained should include, but are 
not limited to, treatment reports from 
Dr. Ernst, Dr. Sylvester and Dr. Hunter.  
Once obtained, all evidence should be 
associated with the claims folder.

3.  The RO should also advise the veteran 
in writing that he may submit proof of 
marked interference with his employment 
due to his service-connected bilateral 
metatarsalgia.  He should also be 
requested to submit evidence of frequent 
periods of hospitalization for his 
bilateral foot disability in support of 
his claim for an extraschedular 
evaluation.  Any medical evidence 
submitted by the veteran in this regard 
should be permanently associated with the 
claims file. 

4.  The veteran should be notified that 
the RO will consider the issue of 
entitlement to service connection for 
pes planus, to include the issue of 
whether there was a prior final denial 
of this claim.  He should be invited to 
submit medical evidence that pes planus 
was incurred in or aggravated by 
military service.  If a well grounded 
claim is submitted, the RO should 
formulate questions to be asked the VA 
medical examiner during the examination 
requested below to confirm or refute any 
medical opinions received.  In so doing, 
the examiner should be advised to 
formulate his or her response using the 
standard of proof required in claims of 
service connection; i.e. Is it at least 
as likely as not, etc.  The examiner 
should also be advised of whether to 
include the manifestations of pes planus 
in considering the service connected 
foot disability.  Thereafter, the RO 
should formally adjudicate the 
inextricably intertwined issue of 
entitlement to service connection for 
pes planus.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished with 
a supplemental statement of the case. 
They should then be afforded an 
opportunity to respond.  The veteran 
should be notified of the need to file a 
substantive appeal if the Board is to 
consider this issue.

5.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA orthopedic or podiatric 
examination of his feet.  The provisions 
of 38 C.F.R. § 3.655 should be adhered 
to if the veteran fails to report for 
the examination without good cause.  If 
the veteran has submitted a well-
grounded claim for service connection 
for pes planus, and if an opinion from a 
VA examiner is needed, the examiner 
should be supplied with the questions to 
be asked regarding this matter.  The 
examiner must be notified if he should 
include the manifestations of pes planus 
in answering the questions pertaining to 
the severity of the service connected 
foot disability.  It is imperative that 
the examiner reviews the entire claims 
folder prior to the examination.  A copy 
of this Remand decision must be 
provided.  All appropriate tests should 
be conducted.  Thereafter, based on a 
review of the entire evidence of record 
and the current complaints and findings, 
the examiner should provide an opinion 
as to the severity of the veteran's 
service connected metatarsalgia, 
including commentary regarding the 
effect of the veteran's service-
connected metatarsalgia upon the 
veteran's ability to work or to maintain 
employment.  If the examiner is notified 
that his examination should include an 
evaluation of pes planus, the following 
questions should be answered, together 
with any formulated by the RO.

a.  If pes planus is found, the 
examiner should determine 
whether each foot, either 
unilaterally or bilaterally, 
features which (if any) of the 
following manifestations:

(i)  marked pronation, extreme 
tenderness of plantar surfaces 
of the feet, marked inner 
displacement, or severe spasm 
of the tendo-achillis on 
manipulation which would not be 
improved by use of orthopedic 
shoes or appliances.

(ii)  objective evidence of 
marked deformity (pronation, 
abduction, etc.), pain on 
manipulation and use  
accentuated, indication of 
swelling on use, with 
characteristic callosities.

(iii)  a weigh-bearing line 
located over or medial to the 
great toe, inward bowing if the 
tendo-achillis and pain on 
manipulation and use of the 
feet.

(iv)  relief of symptoms 
through use of a built-up shoe 
or arch support.

b.  The examiner should be 
asked to determine whether each 
the veteran's feet exhibit 
weakened movement, excess 
fatigability, or incoordination 
attributable to the service-
connected disability; and, if 
feasible, these determinations 
should be expressed in terms of 
the degree of additional range 
of motion loss or ankylosis due 
to any weakened movement, 
excess fatigability, or 
incoordination.  

c.  The examiner should also be 
asked to express an opinion on 
whether pain attributable to 
the service connected 
disability could significantly 
limit functional ability of 
each foot during flare-ups or 
the feet are used repeatedly 
over time.  This determination 
should also, if feasible, be 
portrayed in terms of the 
degree of additional range of 
motion loss or ankylosis due to 
pain on use or during flare-
ups.

d.  If the examiner finds that it is 
not feasible to answer a particular 
question or follow a particular 
instruction, he or she should so 
indicate and explain the reason.

The examiner should also attempt to 
disassociate, if possible, the 
complaints and findings presented by the 
veteran's service-connected 
metatarsalgia, from the complaints and 
findings attributable to any other non-
service-connected disabilities, 
including pes planus if present.  If it 
is not possible to disassociate the 
complaints and findings in this manner, 
the examiner should say so and explain 
why.

6.  Upon receipt of the examination 
report, the RO should review it to ensure 
that it is adequate for rating purposes.  
If the examination is inadequate for any 
reason, the RO should return the 
examination report to the examining 
physician and request that all questions 
be answered.

7.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
issue of the rating to be assigned the 
service connected foot disability, to 
include the issue of entitlement to an 
extraschedular evaluation.  If the 
benefit or benefits sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is informed.  The purpose of this 
REMAND is to obtain additional information.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

